DETAILED ACTION
1.	Claims 1-10 of application 16/851,028, filed on 16-April-2020, are presented for examination.  The IDSs received on 3-May-2020 and 1-September-2020 have been considered.  The present application is a CON of application 15/824,985, filed on 28-November-2017, now USP 10,665,127.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, the continuation information should be updated to reflect the current patent status of parent application 15/824,985, which is now USP 10,665,127.  Appropriate correction is required.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of USP 10,665,127 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘127 patent are directed to driver coaching to increase efficiency during deceleration events, and sharing data associated with the driver coaching.  Furthermore, the features of claim 1 of the present invention are primarily directed to the corresponding features in claim 8 of the ‘127 patent.  See the following comparison of these claims:
Present claim 1:  A computer-implemented method, comprising [‘127 patent: claim 8 (A computer-implemented method, comprising:)]:
obtaining driver coaching data associated with a driver navigating a road feature while operating a first vehicle [obtaining driver coaching data associated with a driver navigating a road feature while operating a first vehicle]; 
[correlating the driver coaching data with a location of the road feature upon being approached or navigated by a second vehicle]; 
comparing an estimated operating efficiency associated with the first vehicle to a measured operating efficiency associated with the second vehicle [comparing estimated operating efficiency associated with predicted implementation of a driver coaching function in the first vehicle based on the driver coaching data to measured operating efficiency associated with previous operation of the second vehicle approaching or navigating the road feature]; and 
implementing the driver coaching function in the second vehicle using the driver coaching data upon a future instance of the second vehicle approaching or navigating the road feature in response to determining that the estimated operating efficiency is greater than the measured operating efficiency [implementing the driver coaching function in the second vehicle using the driver coaching data upon a future instance of the second vehicle approaching or navigating the roadSMRH:4814-4236-3557.1-3-Attorney Docket No.: (31EV-262993)2017-456_IP-A-2647 feature only if the estimated efficiency of the first vehicle is greater than the measured operating efficiency of the second vehicle].

3.3	For at least these reasons, one of ordinary skill would have found it obvious that the features in claim 1 of the present invention, and claim 8 of the ‘127 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘127 patent, and the specifications of both the present invention and the ‘127 patent support the identical critical features noted above.  

Claim Objections
4.	In regard to the double patenting rejection noted above, claims 2-10 are objected to as being dependent upon a rejected base claim.
Allowed Claims
5.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2011/0313656 - A vehicle information system is provided that includes an interface module configured to receive operating data from a vehicle information system. The interface module is also configured to transfer the operating data to a navigation system that is not built-in to the vehicle to facilitate vehicle position determination without using external positioning signals received or processed by the vehicle.

USP 9,613,466 - Disclosed are systems and methods for driver performance assessment and improvement. The systems and methods may be: active for warning purposes only; passive for monitoring purposes only; and active and passive. Any of the foregoing system and methods may be cooperative as well.

5.2	Claims 1-10 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 1. 
In accordance with the present embodiment, a computer-implemented method may comprise obtaining driver coaching data associated with a driver navigating a road feature while operating a first vehicle. The driver coaching data can be correlated with a location of the road feature upon being approached or navigated by a second vehicle. Estimated operating efficiency associated with the first vehicle can be compared. The comparison can be made in view of measured operating efficiency associated with the second vehicle. The driver coaching function in the second vehicle using the driver coaching data can be implemented upon a future instance of the second vehicle approaching or navigating the road feature. This is done in 

5.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-10 are deemed allowable as depending either directly or indirectly from allowed independent claim 1. 

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor(s): Thomas Black can be reached at telephone number (571) 272-6956, or Peter Nolan can be reached at (571) 270-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661